    Case: 1:13-cv-00089-WAL-GWC Document #: 64 Filed: 05/14/20 Page 1 of 5



                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX

COASTAL AIR TRANSPORT, INC.,                    )
                                                )
                   Petitioner,                  )
                                                )
            v.                                  )
                                                )                   Civil Action No. 2013-0089
VIRGIN ISLANDS BUREAU OF INTERNAL               )
REVENUE,                                        )
                                                )
                   Respondent.                  )
________________________________________________)

Attorneys:
Martial A. Webster, Esq.,
St. Croix, U.S.V.I.
        For Petitioner

Raymond T. James, Esq.,
St. Croix, U.S.V.I.
        For Respondent

                                 MEMORANDUM OPINION
Lewis, Chief Judge

       THIS MATTER comes before the Court on Petitioner Coastal Air Transport, Inc.’s

(“Petitioner”) “Second Amended Petition for Re-Determination” (“Second Amended Petition”)

(Dkt. No. 62). For the reasons that follow, the Court will dismiss this case for failure to state a

claim upon which relief can be granted.

                                    I.     BACKGROUND

       By letter dated May 14, 2013, the Virgin Islands Bureau of Internal Revenue

(“Respondent”), sent a notice of income tax deficiency to Michael W. Foster (“Foster”) for the




                                                1
    Case: 1:13-cv-00089-WAL-GWC Document #: 64 Filed: 05/14/20 Page 2 of 5



2003-2008 tax years (the “Notice”). 1 (Dkt. No. 60 at 2). In response to the Notice, Foster,

proceeding pro se, instituted this action against Respondent by filing a “Petition for Re-

Determination,” wherein he alleged that “a reasonable allowance was not made for expenses,” and

that he had “requested additional information from [Respondent] as to how their figures were

calculated.” (Dkt. No. 60 at 2).

       On September 11, 2013, the case was dismissed without prejudice for failure to pay the

filing fee or to file a motion to proceed in forma pauperis, with leave to reopen the case for good

cause. (Dkt. No. 4 at 2). Although this first petition was not dismissed for failure to state a claim,

the Court noted the brevity of Petitioner’s one-paragraph petition and identified the applicable

Local Rule of Civil Procedure for bringing a petition for re-determination of taxes. (Dkt. No. 2 at

1). Petitioner paid the filing fee and the case was reopened on October 1, 2013. (Dkt. No. 7).

       On April 22, 2015, Plaintiff, represented by counsel, filed an Amended Petition for Re-

Determination (“Amended Petition”). (Dkt. No. 29). Respondent then filed a Motion to Dismiss

and Memorandum in Support on May 19, 2015, wherein it argued that the Amended Petition failed

to comply with LRCi 71A.1, which incorporates Tax Court Rule 34 by reference. (Dkt. No. 60 at

3). Specifically, Respondent contended that the Amended Petition contained neither clear and

concise statements of error made by Respondent nor clear and concise statements of fact, as

required by Tax Court Rules 34(b)(4) and (b)(5). (Dkt. No. 60 at 8).

       The Court denied Respondent’s Motion to Dismiss without prejudice, and afforded

Petitioner an opportunity to amend its Petition to comply with LRCi 71A.1. Id. Petitioner then

filed its Second Amended Petition. (Dkt. No. 62).



1
  The Notice states that Foster owed $83,532.00 for calendar year 2003; $124,517.00 for calendar
year 2004; $138,269.00 for calendar year 2005; $99,326.00 for calendar year 2006; $127,044.00
for calendar year 2007; and $117,403.00 for calendar year 2008. (Dkt. No. 1-1 at 1).
                                                  2
    Case: 1:13-cv-00089-WAL-GWC Document #: 64 Filed: 05/14/20 Page 3 of 5



                         II.    APPLICABLE LEGAL PRINCIPLES

       Fed. R. Civ. P. 12(b)(6) allows a party to move for dismissal based on “failure to state a

claim upon which relief can be granted.” The Third Circuit, as articulated in Connelly v. Lane

Const. Corp., follows the analysis established by the Supreme Court in Bell Atlantic v. Twombly

and Ashcroft v. Iqbal when considering a motion under Rule 12(b)(6):

       Under the pleading regime established by Twombly and Iqbal, a court reviewing
       the sufficiency of a complaint must take three steps. First, it must “tak[e] note of
       the elements [the] plaintiff must plead to state a claim.” Iqbal, 556 U.S. at 675, 129
       S. Ct. 1937. Second, it should identify allegations that, “because they are no more
       than conclusions, are not entitled to the assumption of truth.” Id. at 679, 129 S. Ct.
       1937. See also Burtch v. Milberg Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011)
       (“Mere restatements of the elements of a claim are not entitled to the assumption of
       truth.” (citation and editorial marks omitted)). Finally, “[w]hen there are well-
       pleaded factual allegations, [the] court should assume their veracity and then
       determine whether they plausibly give rise to an entitlement to relief.” Iqbal, 556
       U.S. at 679, 129 S. Ct. 1937.

Connelly, 809 F.3d 780, 787 (3d Cir. 2016) (quoting Bell Atlantic v. Twombly, 550 U.S. 544 (2007)

and Ashcroft v. Iqbal, 556 U.S. 662 (2009)) (footnote omitted).

       Accepting all “sufficient factual matter” as true, a court must determine whether a

complaint states a “‘claim to relief that is plausible on its face.’” Iqbal, 556 U.S. 662, 678 (2009)

(quoting Twombly, 550 U.S. 544, 570 (2007)); see also Advanced Rehab., LLC v. United Health

Group, Inc., 498 Fed. App’x 173, 176 (3d Cir. 2012). A well-pleaded complaint includes clearly

stated claims and facts to support those claims. Twombly, 550 U.S. at 555.

       Local Rule of Civil Procedure 71A.1(b) governs proceedings to redetermine deficiency in

income taxes. The rule incorporates Tax Court Rule 34 by reference, which provides, in pertinent

part, that a petition for redetermination shall contain “[c]lear and concise assignments of each and

every error which the petitioner alleges to have been committed by the Commissioner in the

determination of the deficiency or liability.” Tax Court Rule 34(b)(4). Further, a petition should



                                                 3
    Case: 1:13-cv-00089-WAL-GWC Document #: 64 Filed: 05/14/20 Page 4 of 5



also contain “[c]lear and concise lettered statements of the facts on which petitioner bases the

assignments of error, except with respect to those assignments of error as to which the burden of

proof is on the Commissioner.” Tax Court Rule 34(b)(5).

                                       III.   DISCUSSION

        The Court previously found that Petitioner’s Amended Petition for Re-Determination was

insufficient to withstand a challenge under Rule 12(b)(6) in light of the dictates of Tax Court Rule

34. (Dkt. No. 60 at 6). In so finding, the Court determined that Petitioner’s very generalized

contention that “a reasonable allowance was not made for expenses” was threadbare and

conclusory and failed to state a plausible claim for relief. Id. at 5-6. Therefore, the Court allowed

Petitioner a reasonable amount of time to amend its Petition for Re-Determination to comply with

LRCi 71A.1, and warned Petitioner that failure to do so may result in dismissal of this action. Id.

at 8.

        The Second Amended Petition does not cure the problems the Court found in the Amended

Petition. Aside from incorporating the dollar amounts of the disputed tax deficiencies, relocating

a few sentences, and adding the conclusory statement that Respondent miscalculated Petitioner’s

deficiencies—none of which aids Petitioner’s cause in achieving compliance with Tax Court Rule

34–the Second Amended Petition is little more than a reproduction of the prior Petitions. (Compare

Dkt. No. 62 with Dkt. No. 1 and Dkt. No. 29). Like the Amended Petition, the Second Amended

Petition does not offer a clear and concise assignment of any error which Petitioner alleges was

committed by the Commissioner. See Tax Court Rule 34(b)(4); Scherping v. C.I.R., 747 F.2d 478,

480 (8th Cir. 1984). Nor does it identify with any precision the facts upon which the Petitioner

relies for the alleged assignments of error. See Tax Court Rule 34(b)(5). Thus, the Second

Amended Petition does not contain “sufficient factual matter . . . ‘to state a claim to relief that is



                                                  4
    Case: 1:13-cv-00089-WAL-GWC Document #: 64 Filed: 05/14/20 Page 5 of 5



plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). In the absence

of clear and concise statements of error and fact, as required by Tax Court Rule 34, Petitioner has

again failed to state a claim upon which relief can be granted. See Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570.

                                         IV.     CONCLUSION

       The Court has given Petitioner ample opportunity to address the deficiencies in its

pleading. (Dkt. Nos. 2, 24, 60). Having failed to do so, the Court will dismiss this case.

       An appropriate Order accompanies this Memorandum Opinion.


Date: May 14, 2020                                   ________/s/_______
                                                      WILMA A. LEWIS
                                                      Chief Judge




                                                 5
